Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about September 15, 2006, which adjudicated appellant a juvenile delinquent, upon his admission that he had committed the act of unlawful possession of a weapon by a person under 16, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
The court properly denied appellant’s motion to suppress a knife that the police recovered from his person while detaining him as a suspected truant. Appellant was standing on the street with a group of youths on a school day in early May during school hours. He admitted to being 15 years old, could not produce identification, and stated that he was “hanging out with his cousin.” These circumstances provided a lawful basis to detain appellant as a truant (see Matter of Shannon B., 70 NY2d 458, 462 [1987]). Appellant never claimed to be lawfully absent from school, and his statement to the police that he attended a school “upstate” did not trigger a duty on the officer’s part to inquire about that school’s vacation schedule. The police were not required to negate every lawful excuse for appellant’s absence from school before detaining him, as that would “erect an insurmountable barrier to enforcement, in conflict with the salutary goals the enforcement mechanisms were designed to achieve” (id. at 463). Concur—Andrias, J.P., Saxe, Marlow, Nardelli and Williams, JJ.